Citation Nr: 1419458	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-02 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board notes that the Veteran was scheduled for a videoconference hearing with the Board on August 4, 2010.  Notice of the hearing date was provided on May 20, 2010.  The Veteran failed to report for the hearing.  The Veteran has not requested that the hearing be rescheduled and has not provided good cause for his failure to report.  Accordingly, the Board will consider the request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d) (2013).  (The Veteran appeared for a RO hearing in October 2009, and a copy of the transcript of that hearing is of record.)

The instant matters were most recently before the Board in February 2013, at which time they were remanded for further development, to include, among other things, affording the Veteran a psychiatric examination.  Upon completion of the requested development, the Appeals Management Center (AMC) issued a June 2013 supplemental statement of the case wherein it denied the Veteran's claims of service connection for a low back disability and an acquired psychiatric disorder and determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a right shoulder disability.  The matters were returned to the Board the following month.  Given certain inadequacies in the report of a May 2013 VA psychiatric examination conducted on remand, the Board requested an opinion from a Veterans Health Administration (VHA) expert in October 2013.  The VHA opinion was returned to the Board in January 2014, and the Veteran was afforded an appropriate time to respond.  
FINDINGS OF FACT

1.  The Veteran does not have a low back disability that had its onset in service or is otherwise related to active duty; there is also no evidence of degenerative joint disease of the lumbar spine within the first post-service year.  

2.  The Veteran does not have a diagnosed psychiatric disorder for which compensation is payable.

3.  By a March 1996 decision, the Board denied service connection for a right shoulder disability.

4.  Evidence received since the March 1996 Board decision is cumulative and redundant of evidence of record at the time of that decision and does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim of service connection for a right shoulder disability; nor does it raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability of the lumbar spine, to include degenerative changes, that is the result of disease or injury incurred in or aggravated by active military service, nor may a disability be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The Veteran does not have a psychiatric disorder that is the result of disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  The March 1996 Board decision that denied service connection for a right shoulder disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (1995).

4.  New and material evidence sufficient to reopen the previously denied claim of service connection for a right shoulder disability has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matters decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via letter a dated in October 2008.  The Board finds that these letters comply with the requirements of 38 U.S.C.A. § 5103(a) and Kent and Dingess, both supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his service treatment records (STRs), service personnel records, records from the Social Security Administration (SSA), private treatment records, VA treatment records, VA examination reports, and statements from the Veteran.  In this regard, the Board notes that the Veteran was notified of the negative responses received in response to records requests from several private physicians.  Attempts were also made to secure inmate treatment records, as well as treatment records from the Ann Arbor, Michigan, VA Medical Center (VAMC), in compliance with the terms of the Board's earlier remands.  While certain records were received, all contacted facilities have certified that no records or no additional records are in existence.  Accordingly, the Board finds that all remand actions have been complied with, at least substantially, and that no further assistance is necessary in this case.

The Board also finds that the medical evidence developed in connection with the Veteran's claims is adequate to rely upon in this case.  The Veteran was afforded VA examinations in connection with his claims of service connection for low back and psychiatric disabilities.  The Board also obtained a VHA opinion to determine whether the Veteran indeed suffers from an acquired psychiatric disorder for which compensation may be paid.  A review of the opinions show that the clinicians considered the evidence of record, to include the private medical records, the Veteran's lay assertions, and the psychiatric diagnoses of record, before providing the requested opinions.  Upon review of the opinions of record, the Board is satisfied that they answer the questions posed, are adequately supported by the evidence of record and the reasons stated therein, and can be relied upon by the Board in the instant case.  

The Veteran was not afforded a VA examination in connection with his petition to reopen his previously denied claim of service connection for a right shoulder disability.  The duty to provide a VA medical examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii) (2013).  In this regard, the Board has considered whether the evidence presented is sufficient to trigger VA's duty to provide the Veteran with a medical examination, but, as discussed in further detail below, finds that it is not.  See Shade v. Shinseki, 24 Vet. App. 110, 124 (2010) (Lance, J. concurring); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, as new and material evidence has not been submitted and the Veteran's claim of service connection for a right shoulder has not been reopened, an examination is not required.  Thus, the Board find that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).

II.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, certain chronic diseases, including psychoses such as schizophrenia and arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Also for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

A.  Low Back Disability

In the instant case, the Veteran seeks service connection for a low back disability that he contends is related to service.  Specifically, the Veteran indicated that he injured his back in service and has, since that time, experienced low back pain.  

A review of the Veteran's STRs shows that he had complained of back pain in July 1968.  X-rays taken at that time were negative.  He again complained of back pain in September 1968 and was diagnosed with lumbosacral strain the following month.  On his December 1968 separation examination report, the Veteran denied back trouble of any kind and his spine was evaluated as clinically normal.  A 1992 x-ray of the spine showed partial sacralization of L-5 and very minimal spondylosis, as manifested by small hypertrophic marginal osteophytes arising from L-4.  There were also deformities involving the transverse processes of L-2 and L-3, which were noted to possibly be post-traumatic.  During an accompanying examination, the Veteran reported low back pain since 1968 and stated that there were days he could not get out of bed.  It was noted that the Veteran used a cane.  The Veteran was diagnosed with osteoarthritis of the lumbar spine.  Evidence received in May 1993 from the Veteran's private physician contained diagnoses of chronic back pain and arthritis.  

During an August 1999 VA examination, the Veteran reported having injured his back in service and having experienced back pain, to include radiating pain, since that time.  The examiner diagnosed chronic low back pain of uncertain cause.  During his October 2009 DRO hearing, the Veteran also reported receiving treatment for low back pain on and off since service.  

The Veteran underwent another VA examination in September 2012, the report of which indicates diagnoses of lumbosacral sprain, a congenital abnormality of the spine, and lumbar radiculopathy.  X-rays of the lumbosacral spine showed mild disc narrowing together with anterior spurring.  It appears as though the Veteran indicated to the examiner that he had had back pain only since and also that he had worked as a laborer in a factory until 1993.  The examiner opined that the Veteran's low back disability was less likely as not related to service.  The examiner pointed out that the Veteran had denied back trouble at the time of his separation examination and then reported that he did not again experience back trouble until 1993.  

Because other evidence of record noted the Veteran's complaints of back pain since service, the Board requested from the VA examiner an addendum to that opinion that considered later associated private treatment records and the Veteran's lay statements regarding having experienced low back pain since service.  Notably, the private treatment records thereafter associated with the record, dated from 1995 to 1999, evidenced treatment related to low back pain.  It was the private clinician's impression that the Veteran's symptoms were related to lumbar degenerative spine disease, along with superimposed herniated disc.  Upon additional review of the evidence, the VA examiner proffered the requested addendum in April 2013.  The examiner considered the Veteran's complaints of back pain since service, but again opined that his current low back disability was less likely than not related to service, stating that record contained no evidence upon which to link the Veteran's current low back disability to service and noting that the Veteran's post-service work performance and one note of lumbosacral strain in service belied any relationship between a current disability and service.

In light of the above, there is simply no basis upon which to establish service connection for a low back disability, as a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  Service connection is also not warranted by virtue of application of 38 C.F.R. § 3.303(b), to the extent applicable, as the evidence fails to demonstrate the existence of a chronic disease in service or of a continuity of symptomatology.  Nor can it be said that arthritis manifested to a compensable degree within a year of separation from service, as there is no evidence suggestive of arthritis dated within a year of service, and the Veteran himself stated that he did not seek treatment related to his back until many years after service.  (The one-year presumption for arthritis under 38 C.F.R. §§ 3.307 and 3.309 is therefore not helpful.)

In finding that service connection for a disability of the low back, to include degenerative changes to the extent that they exist, is not warranted based on the lack of nexus evidence, the Board is cognizant of the fact that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  See Barr v. Nicholson, 21 Vet. App. 303, 307(2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Although the Veteran now alleges having experienced low back since service, the Board finds it notable that no such allegation was made at the time of his separation examination report and that examination of the spine revealed normal findings at the time.  The Board also finds probative the fact that no medical examiner has linked the Veteran's current low back disability to service, even in consideration of his complaints of back pain since service.  Indeed, the August 1999 examiner indicated back pain of unknown cause and the September 2012 examiner, in the addendum opinion, concluded that there was simply no basis upon which to attribute the Veteran's current disability to service.  In essence, the examiners' reports suggest that continuity of pain is insufficient evidence upon which to link the Veteran's current back disability to the instance of lumbosacral strain, or precipitating injury, in service.  There is no indication that any clinician failed to consider any piece of relevant evidence before and the Board can find no reason to discount the medical evidence based on the clinicians' expertise and qualifications as medical professionals.  Although the Veteran believes that he has a current back disability related to service, the etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the VA examiner's conclusion to the contrary.  See Jandreau, supra.  

In finding that service connection for a low back disability is not warranted based on the lack of nexus evidence, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a basis for granting service connection in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2013).

B.  Acquired Psychiatric Disability

In the instant case, the Veteran seeks service connection for an acquired psychiatric disorder that he contends is related to service.  Specifically, the Veteran indicated that he first became depressed in service when he was refused leave to take care of his wife after she lost a child during childbirth.  

Relevant to the issue of service connection for a psychiatric disorder, the record shows that a psychiatric evaluation of the Veteran was conducted in November 1968 at the request of his unit commander.  The evaluation report shows that the Veteran frequently ran away as a child, once "shot" at his father and a brother when they "hollered" at him, often engaged in fights in school and was several times expelled for drinking and fighting, was fired from several jobs  after high school for fighting, and had been jailed approximately 10 times for fighting, speeding, petty larceny, disorderly conduct, and shooting a friend in the leg.  The Veteran was diagnosed as having an aggressive personality, manifested by persistent reaction to frustration with irritability, temper tantrums, and destructive behavior, which was determined to have existed prior to service.  It was the opinion of the examining psychiatrist that the Veteran's longstanding character and behavior disorder would tend to exist permanently and that the Veteran could not be rehabilitated to the extent that he could be an effective soldier.  Administrative separation was recommended.  During his December 1968 separation examination, the Veteran denied nervous trouble, depression, and excessive worry, and the examination report indicates that he was found to be psychiatrically normal.  A 1969 report of a military discharge review board noted that the Veteran had been found to have an aggressive personality in service and had suffered from chronic drug use.  At that time, the Veteran reported that his wife had lost a baby while he was in the Army.  

A competency examination was conducted in June 1992, which noted that the Veteran was hospitalized by VA from March 1992 to June 1992 for psychiatric problems.  The Veteran reported a long history of polysubstance dependency and complained of depression and anxious behavior.  It was noted that the Veteran reported paranoid ideations, sleep disturbances, and disorganized thought processes.  His then-recent stressors were noted to be the loss of his home, car and family.  The clinician recorded Axis I diagnoses of "X" adjustment order with depressed mood and polysubstance dependency and an Axis II diagnosis of antisocial personality disorder.  

The Veteran underwent a VA psychiatric examination in November 1992.  At that time, the Veteran indicated becoming depressed in service because his wife had lost a baby while his was serving overseas and he was not permitted to return home at that time.  It was noted that the Veteran had served eight years in prison after service for killing his wife, after which he was paroled.  Mental status examination resulted in a diagnosis of "[r]ule out major depression with psychosis."  An Axis II diagnosis was deferred and it was noted that the Veteran had some mild organic brain syndrome.  

A psychiatric evaluation was done in June 1995 for the purpose of determining state disability benefits.  At that time, the Veteran reported his medications to include Serzone, Prozac, and Elavil and noted a history of alcohol and drug abuse; he denied depression and suicidal ideation.  Mental status examination revealed olfactory and auditory hallucinations, as well as occasional visual hallucinations.  There was a general paranoid positioning.  Diagnostically, the clinician indicated that the Veteran had alcohol induced persisting dementia and an antisocial personality disorder.  

In August 1999, the Veteran submitted to another VA psychiatric examination.  It was noted that the Veteran had seen a psychiatrist while incarcerated after service, but was neither prescribed medication nor placed in a special behavioral treatment unit.  (As noted above, records of psychiatric treatment while incarcerated were sought, but it was indicated that any records were destroyed after seven years of inactivity.)  He also reported having been prescribed medication by his private physician for treatment of depression and reported VA outpatient mental health treatment.  The Veteran endorsed sleep disturbances, episodic thoughts of suicide, irritability, difficulty managing his anger, spontaneous episodes of weepiness, and being verbally abusive and physically violent.  He also indicated distressing dreams of his deceased wife.  The VA staff psychologist rendered Axis I diagnoses of dysthymic disorder, late onset; mixed substance dependence in remission; and history of adult antisocial behavior.  No Axis II diagnosis was recorded.

VA treatment records dated in September 2003 note that "bipolar, paranoia, [and] anti-social personality disorder" were listed in CPRS (Computerized Patient Record System) under "problems," but that the Veteran did not mention any of those problems, nor was he prescribed medication for any such problems or followed by mental health.  Subsequently dated active problems lists continued to list these problems, indicating that those diagnoses were rendered in July 2001.  In September 2008, a VA mental health assessment was conducted, during which the Veteran reported nightmares and sleep disturbances, stated to have begun after the death of his child while he was serving overseas in service.  He also endorsed feelings of guilt, decreased energy, poor concentration, psychomotor agitations, restlessness, feeling keyed up, irritability, fear of being watched/evaluated by others, intrusive memories, avoidance, grandiosity, and delusions.  Homicidal ideation was denied, but the Veteran reported periods of rage and outbursts of violence.  The VA clinician recorded an Axis I diagnosis of mood disorder, not otherwise specified.  An Axis II diagnosis was deferred.  

Another VA mental health examination was conducted in September 2012, the report of which failed to indicate any diagnosed psychiatric disability.  Although the examiner stated that the Veteran had previously been diagnosed with a mental health disorder, she indicated that he did not then currently meet the criteria for a diagnosis.  She did not, however, expound upon her negative finding regarding the existence of a current disability.  Given the conflicting evidence regarding the existence of a current disability during the pendency of the Veteran's claim, the Board found that the September 2012 examination report was not adequate for evaluation purposes and thus requested a new examination to be performed by a VA psychiatrist to determine whether the Veteran in fact met the criteria for an Axis I diagnosis of an acquired psychiatric disorder at any point during the relevant time period.

Another VA examination was performed in May 2013; that examination, however, was performed by a clinical psychologist rather than a psychiatrist.  The examiner indicated an Axis II diagnosis of antisocial personality disorder.  No other diagnoses were listed.  Regarding the Veteran's previously diagnosed "mood disorder," the examiner stated his belief that that was simply an incorrect diagnosis.  The examiner further indicated that he had administered the Minnesota Multiphasic Personality Inventory-2 (MMPI-2) test, but that the results were invalidated by inconsistent and implausible reporting, which further evidenced the Veteran's character dysfunction.

Thereafter, the Board sought an advisory medical opinion from the VHA.  Specifically, the VHA clinician was asked to, among other things, identify all Axis I and Axis II diagnoses supported by the record at any point since April 1999.  It was also requested that the clinician discuss specifically whether the diagnoses of dysthymic disorder, bipolar disorder; and/or mood disorder are supported by the evidence of record.  

The VHA opinion was returned to the Board in January 2014.  The reviewing clinician outlined the pertinent evidence of record, to include the November 1968 psychiatric examination, the VA hospitalization discharge summary, the VA mental health assessments and treatment records, and the VA examination reports.  Concerning whether the noted diagnoses of dysthymic disorder, bipolar disorder; and/or mood disorder were supported by the evidence of record, the clinician found that the evidence of record did not support any such diagnoses.  The clinician stated that although mood symptoms were reported, there was not sufficient detail to support any diagnosis, noting that the most consistent symptoms were anger, violence, and substance abuse problems.  The clinician then opined that the Veteran's main disabilities were that of a personality disorder and substance abuse, neither of where likely to have resulted from service.  The clinician noted the Veteran's strong history of antisocial behavior, which began during childhood and continued after service, as evidenced by the fact that the Veteran killed his wife.  Moreover, in addressing whether a psychiatric disorder was superimposed on the Veteran's personality disorder during service, the clinician referenced the earlier opinion that the evidence failed to support a psychiatric diagnosis other than a personality disorder and substance abuse and concluded that it was unlikely that the Veteran's military service had a significant effect on the course of his life.

Upon consideration of the evidence of the record, the Board finds that service connection for a psychiatric disorder must be denied because the persuasive evidence of record fails to establish that the Veteran has a psychiatric disorder for which compensation is payable.  At the outset, the Board acknowledges the Veteran's history of substance abuse.  However, the law precludes disability compensation for alcohol or drug abuse as a primary disorder.  See 38 U.S.C.A. §§ 105(a), 1110 (West 2002).  Compensation may, however, be paid "for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability."  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  Here, the Veteran has not been shown to have a service-connected disability that caused or contributed to his alcohol abuse.  Accordingly, the Veteran's diagnosed substance abuse may not be compensated as a matter of law.  

The Board also points out that although the evidence clearly establishes the presence of a personality disorder, personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c) (2013); see Beno v. Principi, 3 Vet. App. 439, 441 (1992) (personality disorders are developmental in nature and are not considered as compensable disabilities under the terms of the rating schedule); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (Secretary was within his statutory authority under 38 U.S.C. A. § 1101(3) in not adding personality disorders to list of chronic diseases).  Further there is no evidence showing that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the noted personality disorder.  See 38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2013); Carpenter v. Brown, 8 Vet. App, 240 (1995).  

Indeed, while VA treatment records note diagnoses of dysthymic disorder, bipolar disorder and a mood disorder, the basis for those diagnoses is not evident from the treatment records themselves.  The Board sought specific review of the evidence to determine whether the record supported any of these diagnoses.  As indicated above, the VHA clinician reviewed the pertinent evidence and, based upon that review it was the clinician's opinion, as a medical professional in the field of psychiatry, that the diagnoses of record were not supported by the evidence.  This was based on an apparent lack of symptomatology to support any such diagnosis.  The United Stated Court of Appeals for Veterans Claims has consistently held that service connection cannot be awarded in the absence of current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (citing Brammer v. Derwinski, 3 Vet. App. 223 (1992), and Rabideau v. Derwinski, 2 Vet. App. 141 (1992)) aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). Given the VHA clinician's opinion, which is shared by several VA examiners, service connection is not warranted in this case, as the competent and more persuasive evidence fails to demonstrate a diagnosis of an acquired psychiatric disorder for which compensation is payable at any point during the claims period.  See Brammer, supra; see also Beno, supra.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102.

III.  Petition to Reopen

The Veteran initially filed a claim for VA compensation in April 1992, seeking service connection for, among other things, a right shoulder disability, which claim was denied by the RO in January 1993.  The Veteran appealed to the Board and in March 1996, the Board denied that claim on the basis that it was not well grounded.  The Veteran did not appeal that denial to the United States Court of Appeals for Veterans Claims (Court), so the Board's March 1996 decision therefore became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2013).

As a result of the finality of the prior decision, the Veteran's claim of service connection for a right shoulder disability may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2012).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade, supra.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 124 (Lance, J. concurring).

In this case, the relevant evidence of record at the time of the Board's 1996 decision included:  the Veteran's service treatment records (STRs) and VA outpatient treatment records.  The Veteran's STRs contain a November 1968 notation of complaints of pain in the right shoulder.  His range of motion was recorded to be "180/180" and there was no point tenderness found.  The impression was of a muscle contusion and the Veteran was returned to duty.  An undated consultation request indicates that the veteran had complained of having shoulder pain for five months.  There were no physical findings regarding the shoulder and the Veteran was noted to be "a known malingerer."  At the time of his December 1968 separation examination, the Veteran's upper extremities were clinically evaluated as normal and no orthopedic or musculoskeletal disabilities were noted.  On the accompanying report of medical history, the Veteran denied having swollen or painful joints, arthritis, painful or trick shoulder, lameness, or any bone, joint or other deformity.  

Post-service treatment records showed that the Veteran was hospitalized from March 1992 to June 1992 for psychiatric problems, the report of which noted that the Veteran gave a history of having arthritis in his right shoulder.  However, no pertinent physical findings were indicated.  The Veteran was afforded a general medical examination in November 1992, at which time he reported numbness in the right hand and palm as well as having had right shoulder pain for one year.  Range-of-motion testing demonstrated right shoulder abduction to 100 degrees, interior rotation to 0 degrees, and exterior rotation to 45 degrees.  X-rays of the right shoulder were interpreted as showing minimal widening of the joint space of the acromioclavicular joint, "a finding associated with first-degree joint separation."  The Veteran was diagnosed with a first degree right shoulder separation.

In March 1996, the Board denied service connection for a right shoulder disability, noting no relationship between the Veteran's current disability and service.  Given the lack of medical-nexus evidence, the Board found that the Veteran's claim of service connection for a right shoulder disability was not well grounded.  

The relevant evidence that has been added to the record since the last final decision on the Veteran's claim includes:  service personnel records; VA treatment records; VA examination reports; private medical records; the Veteran's SSA records, and the Veteran's lay statements, to include an October 2009 DRO hearing transcript.  The Board has considered whether the evidence associated with the record since the Veteran's claim was last finally denied constitutes new and material evidence sufficient to reopen the claim of service connection for a right shoulder disability, but finds that it does not.  At the outset, the Board notes that because the service personnel records added to the record since the 1996 decision was issued are not related to a claimed in-service event, injury or disease relevant to the Veteran's claim of service connection for a right shoulder disability, the association of these records with the claims folder does not require reconsideration of the Veteran's claim.  See 38 C.F.R. § 3.156(c)(1)(i)-(iii) (2013) (providing circumstances where receipt of relevant official service department records that existed and had not been associated with the claims file when VA first adjudicated the claim requires reconsideration of the claim notwithstanding the provisions of 38 C.F.R. § 3.156(a)).

Regarding the medical evidence of record, to include that contained in the Veteran's SSA records, the Board finds that although this evidence is new in that it was not before the Board at the time of its 1996 decision, it is not material because it does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Specifically, although the records contain diagnoses of right shoulder arthritis and note ongoing complaints of right shoulder pain, no medical provider has attributed the Veteran's right shoulder disability to service.  Further, none of the records in any way suggests that the Veteran's right shoulder disability is related to service, to include his complaints of shoulder pain in service or noted muscle contusion.  In essence, the evidence necessary to substantiate the Veteran's claim that is lacking now is the same that was lacking at the time of the March 1996 Board.  That is, there is no evidence suggestive of a nexus between a current right shoulder disability and service, and as such, any new evidence is not material.  38 C.F.R. § 3.156(a); see Hodge, supra.  

The Board has also considered whether the evidence associated with the record since the March 1996 Board decision triggers VA's duty to assist, but finds that it does not.  In particular, none of the new evidence in any way suggests that the Veteran's right shoulder disability or associated symptomatology may be associated with service.  Notably, during an August 1999 VA examination, the Veteran reported the onset of shoulder pain to have been five or six years prior, not due to any particular injury.  The Board finds that the Veteran's assertion in this regard is evidence against a finding of continuity of symptomology in this case.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006) (discussing when VA's duty to provide a medical examination is triggered and providing that "credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation" may indicate that a current disability "may be associated" with military service

In sum, the evidence associated with the claims folder since the March 1996 Board decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for a right shoulder disability.  The evidence also does not trigger VA's duty to assist.  Accordingly, the Board finds that new and material evidence has not been submitted.  Thus, the petition to reopen the claim of service connection for a right shoulder disability must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for a low back disability is denied.

As new and material evidence to reopen a claim of service connection for a right shoulder disability has not been received, the claim to reopen is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


